COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00118-CV


$11,530.00 CURRENT MONEY OF                                         APPELLANT
THE UNITED STATES

                                        V.

THE STATE OF TEXAS                                                    APPELLEE


                                     ----------

          FROM THE 16TH DISTRICT COURT OF DENTON COUNTY

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Ray Lynn Millaway, pro se, attempts to appeal from the underlying trial

court cause number 2012-10167-16. On March 23, 2012, we notified Millaway of

our concern that we might not have jurisdiction over this appeal because the trial

court had not signed an order in the case, meaning there did not appear to be a

final judgment or appealable interlocutory order. We stated that unless Millaway

      1
       See Tex. R. App. P. 47.4.
or any party desiring to continue the appeal filed a response showing grounds for

continuing the appeal on or before April 12, 2012, the appeal could be dismissed

for want of jurisdiction. See Tex. R. App. P. 42.3(a), 44.3. Millaway filed a

response, conceding that this court does not have jurisdiction but stating, “I want

my options open in case.” The response does not show grounds for continuing

this appeal.

      The general rule, with a few exceptions, is that an appeal may be taken

only from a final judgment. Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195

(Tex. 2001). Here, the trial court has not signed any appealable interlocutory

orders or a final judgment.     Accordingly, we dismiss this appeal for want of

jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).



                                                      PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: May 10, 2012




                                         2